Citation Nr: 1742025	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-23 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a left shoulder disorder. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 



INTRODUCTION

The Veteran had active service in the United States Navy from October 1959 to November 1962.  This appeal comes before the Board of Veterans' Appeals (Board) from December 2014 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Los Angeles, California and  Manchester New Hampshire.  The claim is currently under the jurisdiction of the RO in Oakland, California. 

The December 2014 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable disability rating.  The June 2015 rating decision denied entitlement to service connection for neck and left shoulder disorders.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence demonstrates that the Veteran's bilateral hearing loss was manifested by no more than Level II hearing impairment in the right ear, and by no more than a Level II hearing impairment in the left ear.

2.  The Veteran's neck disorder is etiologically related to his active service.  

3.  The Veteran's left shoulder disorder is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2016).

2.  The criteria for service connection for a neck disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

With respect to the increased rating claim, the record reflects that all pertinent available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded a VA examination to address the severity of his bilateral hearing loss in September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the September 2014 VA medical examination is adequate for adjudication purposes, because the report provides the results of thorough hearing assessments.

With respect to the neck disorder and left shoulder disorder, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a neck disorder and left shoulder disorder.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 , 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Analysis: Increased Rating 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in the December 2014 rating decision under appeal.  A noncompensable evaluation was assigned, and the Veteran appealed the rating decision.  

In response to his claim for service connection, the Veteran submitted a May 2014 hearing loss disability benefits questionnaire (DBQ) completed by a private examiner.  At the time of the examination, his puretone thresholds were as follows: 

RIGHT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
35
25
40
40
35

LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
35
30
45
40
37.5

The speech discrimination score was 88 percent bilaterally.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 35 decibels.  His pure tone threshold average for the left ear was 37.5 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the May 2014 audiological findings, the Veteran's right ear hearing loss is a Level II impairment based on a pure tone threshold average of 35 decibels and a 88 percent speech discrimination score.  The Veteran's left ear hearing loss is a Level II impairment, based on a pure tone threshold average of 37.5 decibels and a 88 percent speech discrimination score.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.

On VA examination in September 2014, the Veteran reported asking for repetition, being unable to understand certain frequencies, and difficulty hearing the television.  His puretone thresholds were as follows: 


RIGHT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
45
25
50
50
42.5


LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
40
30
50
45
41.25


The speech discrimination score was 98 percent in the right ear and of 92 percent in the left ear.  On the basis of the numbers shown above, the Veteran's pure tone threshold average for the right ear was 42.5 decibels.  His pure tone threshold average for the left ear was 41.25 decibels.  Applying 38 C.F.R. § 4.85, Table VI to the September 2014 audiological findings, the Veteran's right ear hearing loss is a Level I impairment based on a pure tone threshold average of 42.5 decibels and a 98 percent speech discrimination score.  The Veteran's left ear hearing loss is a Level I impairment, based on a pure tone threshold average of 41.25 decibels and a 92 percent speech discrimination score.  Applying the criteria from Table VI to Table VII, a noncompensable evaluation is derived.

As described above, the rating criteria also provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  On all of the examinations, pure tone thresholds at each of the four specified frequencies were not shown to be 55 decibels or more, and therefore, evaluation under 38 C.F.R. 
§ 4.86(a) is not warranted.  Furthermore, on all of the examinations, pure tone thresholds were not found to be 30 decibels or less at the 1000 frequency and 70 decibels or more at the 2000 frequency, and therefore, evaluation under 38 C.F.R. 
§ 4.86(b) is not warranted.   

Upon review, the Board finds that the evidence does not include any audiological examination results demonstrating a higher level of bilateral hearing loss at any time during the pendency of the appeal.  The Board finds the noncompensable disability rating currently assigned for the Veteran's bilateral hearing loss accurately reflects his disability picture, and a higher disability rating is not appropriate.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and a compensable disability rating for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Legal Criteria: Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Analysis: Service Connection 

The Veteran asserted that he developed a neck disorder and a shoulder disorder secondary to an in-service injury.  He reported that he worked as an interior communications electrician, which required him to maintain various electrical systems, circuits, components, and equipment.  He described an incident in 1962 onboard the U.S.S. Braine when the ship malfunctioned and he used the opportunity to provide on the job training to his apprentice.  He was trying to fix the ship speed error when he fell into the live circuit of a ship.  He stated that the electrical shock resulted in pain in his neck and shoulders and that the pain continued since that time, with worsening pain in the past few months.   

Initially, the Board notes that the Veteran's service treatment records do not document his in-service injury, and there is no mention of neck or shoulder pain in the service treatment records.  However, the Veteran's statements regarding the in-service injury and resulting neck and shoulder pain are competent evidence as to factual matters of which he has first-hand knowledge and the presence of observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay witness testimony is competent evidence as to matters actually observed and within the realm of one's personal knowledge).  Moreover, the Veteran's DD Form 214 lists his military occupational specialty as an electrician apprentice.  As the Veteran's description of the above-referenced in-service injury is consistent with his circumstances of service as an electrician apprentice, the Board finds that there is competent, credible evidence of in in-service event or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Veteran submitted a May 2014 DBQ completed by a private examiner.  The diagnosis was shoulder impingement.  The Veteran stated that he experienced pain and weakness in the left shoulder since the in-service injury.  

The Veteran was afforded a VA examination in September 2014.  The VA examiner diagnosed left shoulder strain/instability and cervical strain.  He stated that he experienced intermittent pain and soreness since the in-service injury and that he received chiropractic treatment for 30 years.  The examiner opined that the Veteran's shoulder disorder was less likely than not incurred in or caused by service.  The opinion was based on the lack of service treatment records documenting the in-service injury and resulting shoulder disorder.   

The Veteran submitted private treatment records from R.M., M.D.  In May 2014, the Veteran reported pain since the in-service injury, as well as arm weakness.  The impression was shoulder impingement syndrome, and there was a notation that it may be related to his initial injury in the Navy.  Dr. M. ultimately concluded that based on the Veteran's clinical history, the injury occurred while he was in the Navy and that the symptoms persisted since he was not provided appropriate treatment at the time of the initial injury. 

The Veteran was afforded a VA examination in May 2015.  The examiner provided a diagnosis of degenerative disc disease and degenerative spondylolisthesis of the cervical spine.  The examiner also noted neurologic abnormalities.  The Veteran consistently reported his in-service injury where he was violently thrown and experienced a massive electrical shock.  The examiner opined that it was at least as likely as not that the Veteran's neck disorder was incurred in or caused by service.  In support of the opinion, the examiner stated that the Veteran did not have pain before the injury and that evidence of traumatic degenerative disease was noted on magnetic resonance imaging.  The examiner also noted that the left neck pain worsened over time.  The medical opinion was based on the Veteran's medical records, his reported history, and the current examination.   

Based on the above, the Board finds that the evidence of record shows that the Veteran's current neck and shoulder disorder are causally related to his active military service.  The Board affords significant probative value to the medical opinions provided by Dr. M. and the May 2015 VA examiner, as they take into consideration the Veteran's statements regarding the in-service injury, the Veteran's clinical history, and the current examination findings.  Dr. M. and the May 2015 VA examiner also provided adequate rationale in support of the opinions.  The Board assigns little probative value to the September 2014 VA medical opinion, as the opinion was based on the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a neck disorder and a left shoulder disorder have been met.  

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran's neck disorder and shoulder disorder are causally related to his active military service.  As such, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.

Service connection for a neck disorder is granted. 

Service connection for a left shoulder disorder is granted. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


